Citation Nr: 0214482	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-17324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which awarded service connection for 
PTSD and assigned a 30 percent evaluation. 

In January 2002, the veteran testified before the undersigned 
Board Member at a videoconference hearing at the RO in 
Louisville, Kentucky.  A copy of the hearing transcript has 
been associated with the claims file.  During the hearing, 
the veteran withdrew his claim for service connection for 
chronic depression.  Therefore, the only issue remaining for 
appellate review is the one listed on the front page of this 
decision.  

In a June 2000 rating decision, the RO denied entitlement to 
service connection for PTSD.  A Statement of the Case was 
issued addressing this issue in July 2000.  The veteran filed 
a timely Substantive with respect to this issue in August 
2000.  In a July 2001 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation.  The Board considers the veteran's 
testimony at his January 2002 hearing a Notice of 
Disagreement with the initial 30 percent evaluation assigned 
to the service-connected PTSD.  The Board notes that the RO 
has not issued a Statement of the Case addressing the issue 
of entitlement to an initial evaluation in excess of 30 
percent for PTSD to the veteran.  However, in light of the 
full grant of benefits awarded herein, the Board finds that 
there is no risk of prejudice to the veteran in deciding his 
appeal.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993);





FINDINGS OF FACT

1. All available evidence and information necessary to 
substantiate the claim has been obtained.

2.  The veteran's PTSD is manifested by symptoms causing 
total occupational impairment and virtually complete social 
impairment.


CONCLUSION OF LAW

The requirements for a 100 percent schedular disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claim.  

With regard to the requirements of the VCAA, by virtue of the 
rating decision, Statement of the Case, and Supplemental 
Statements of the Cases throughout the duration of the 
appeal, the appellant and his attorney were given notice of 
the information and evidence necessary to substantiate his 
claim.  In this regard, in August 2002, the Board requested 
additional development with respect to the veteran's claim 
for an initial evaluation in excess of 30 percent for PTSD, 
to include the submission of additional medical evidence in 
support of his claim and a VA examination of his PTSD.  The 
examination was conducted in September 2002.  
Finally, in light of the award of an initial 100 percent 
schedular evaluation for the service-connected PTSD, the 
Board finds no prejudiced to the veteran in deciding his 
appeal.  Bernard, supra. 

Factual Background

When seen in the VA mental health clinic in late September 
1999, the veteran was noted to have been well dressed and 
groomed.  His eye contact was fair throughout the 
examination.  He was alert and oriented in all spheres.  His 
speech was fluent and coherent.  His judgment was 
satisfactory.  His mood was moderately to severely depressed, 
and he cried throughout most of the interview.  The veteran 
had frequent suicidal ideation (i.e., using a gun) over the 
previous weeks.  There was no overt homicidal ideation.  
However, the veteran related that he had impulsively 
threatened his neighbor for playing the television too loudly 
two days previously.  There was no evidence of hallucinations 
or delusional thinking.  Axis I impressions of recurrent 
major depression and a history of a panic disorder were 
recorded by the examining physician.  A Global Assessment 
Functioning Score (GAF) of 45-50 was recorded.  The veteran 
was admitted to a VA inpatient psychiatric unit for 
evaluation and safety.  

Upon admission to the VA hospital in September 1999 VA, the 
veteran was tearful and spoke about feeling the most 
depressed he had ever felt in his life.  He indicated that he 
had thought about getting a gun down from his closet in his 
bedroom and ending it all.  The veteran's only hesitation was 
that he did not want his wife to feel guilty.  The veteran 
stayed in his room and cried for most of the day.  He related 
that his sleep was erratic and poor.  The veteran reported 
that he woke up many times and that he occasionally ate too 
much.  He thought about suicide often and he remembered that 
his brother had tried to kill himself with a gun.  The 
veteran worried that he was not presently safe at home and 
that he had become increasingly irritable.  In this regard, 
he cited an incident when he went to a neighbor's house and 
verbally threatened him and backed him against a wall.  The 
veteran stated, "That's just not like me." During 
hospitalization, the veteran indicated that he felt better.  
He denied having any suicidal ideation.  He related that the 
reason he was depressed was because he did not do anything at 
home. A mental status evaluation at the end of the veteran's 
hospitalization found him to have been oriented in all 
spheres.  His speech was coherent and relevant.  He was 
depressed with suicidal ideation with a plan of shooting 
himself.  There was no homicidal ideation.  He did not 
exhibit any psychotic symptoms.  His memory was intact times 
three.  His insight and judgment were noted to have been fair 
to poor at the time of admission.  At discharge, diagnoses of 
major depressive disorder and generalized anxiety disorder 
with panic attacks were recorded.  A Global Assessment 
Functioning Score (GAF) of 60 was recorded.  

VA outpatient reports, dating from 1995-2000, reflect 
diagnoses of generalized anxiety disorder, adjustment 
disorder and PTSD.  When seen in February 2000, the vetera 
stated that he had been anxious and depressed but that he did 
not know why. He related that he felt more depressed in the 
winter because the months marked the anniversaries when they 
were ambushed.  The veteran asked to be referred to the PTSD 
group because he felt that his symptoms were consistent with 
PTSD.  Impressions of major depression and PTSD were 
recorded.  When seen in the VA clinic in July 2000, the 
veteran related that his mind wandered constantly, more so at 
night.  He related that he had difficulty sleeping.  When 
seen in August 2000, the veteran related having increased 
difficulty after having to think about his Vietnam related 
experiences 

A Social Security Determination Award, dated in January 2000, 
reflects that the veteran was awarded disability benefits 
because of a primary diagnosis of anxiety disorders and a 
secondary diagnosis of affective (mood) disorders.  
A May 2000 VA PTSD examination report reflects that the 
veteran's claims file was made available to the examiner for 
review.  The veteran noted that he had worked full-time until 
1993, when he quit because of his labile blood pressure.  The 
veteran related that he had been in and out of the hospital 
all the time, that he felt dizzy and that he had "spots in 
front of my eyes."  He indicated that he had been married 
for thirty two years and had two children and many 
grandchildren.  The veteran complained of anxiety and 
depression.  

Upon mental status evaluation in May 2000, the veteran was 
cooperative.  He had a normal and reasonable range of affect.  
He became a bit emotional when he discussed his 
hospitalization and suicidal thoughts.  He was not agitated, 
nervous, jittery, or tremulous.  He did not display any anger 
or inappropriate behaviors.  His thought processes appeared 
to be reasonably well-grounded in reality with no delusions 
or hallucinations.  The veteran did not appear to be guarded 
or suspicious in his thinking.  There was no evidence of any 
psychotic processes, delusions, or ideas of reference.  He 
denied having any current suicidal or homicidal thoughts or 
plans.  The veteran acknowledged that he was suicidal in 
September 1999 and that he had bought a pistol.  He related 
that he had picked the pistol up several times, but that he 
always put it back down.  The examiner noted that the veteran 
had not disposed of the weapon.  He denied any current plan 
or intent to harm himself or anyone else.  The veteran did 
not show any deficit in his capacity to attend to minimal 
personal hygiene and other basic activities of daily living.  

During the VA examination in May 2000, the veteran was well-
oriented in all phases and showed no signs of memory loss or 
impairment, either short or long term.  He did not display or 
complain of any obsessive or ritualistic behaviors, which 
"interview" with routine activities.  The veteran spoke 
with a normal rate and flow of speech without any irrelevant, 
illogical, or obscured speech patterns.  He described some 
episodic feelings of depression and a depressed mood, as well 
as anxiety with some panic symptoms in the past.  The veteran 
related that he had a disturbed sleep pattern and that he 
usually slept in the daytime.  A diagnosis of PTSD was not 
entered at that time.  The veteran was assigned a GAF score 
of 60-65.  

A September 2000 VA PTSD examination report reflects that the 
veteran's claims file was available for review.  The veteran 
reported that he was married, had two children, and had many 
grandchildren.  He reported that he had been in receipt of 
Social Security Disability benefits for depression and 
anxiety since 1996.  It was noted that the veteran had 
received a medical retirement after nineteen years of full-
time employment.  The veteran related that he stayed away 
from friends because of his emotional instability.  However, 
the veteran was noted by the examiner to have been 
functional.  The veteran complained of having depression, 
anxiety and panic attacks.  He also complained of having 
flashbacks about Vietnam and stated, "sometimes I don't know 
what I am doing."  The veteran reported that he had lost 
several good friends in Vietnam and that he was to 
preoccupied with thoughts of killing people and the loss of 
life uselessly.  He stated that he had also had problem with 
insomnia, nightmares and intrusive thoughts.  

A mental status examination in September 2000 revealed that 
the veteran arrived on time for the examination.  He was 
neatly dressed and well groomed.  He was alert and fully 
oriented  He did not display any unusual motor activity 
during the examination.  His speech was articulate and 
fluent.  His mood was very depressed and his affect was 
tearful.  His thoughts revealed some circumstantiality, but 
that did not reflect any signs of cognitive slippage.  The 
veteran denied a history of auditory or visual 
hallucinations.  The veteran reported some obsessive 
compulsive features regarding checking locks, light switches, 
and straightening of objects around the house, when he was 
nervous.  He denied having any suicidal or homicidal 
ideation.  His insight and judgment were noted to have been 
good.  The impression of PTSD, secondary to Vietnam combat 
stressors was recorded by the examiner.  A GAF score of 60 
was entered.  

During a January 2002 videoconference hearing before the 
undersigned Board Member at the RO in Louisville, Kentucky, 
the veteran testified that he had recently been assigned a 
GAF score of 48, that he had last worked in 1994, that he had 
left his previous job because of his PTSD, and that he was 
married with two children.  He reported that he had friends 
and that he got along "fine" with them.  The veteran 
reference one incident of violence in his life but stated 
that the police were not called.  The veteran denied having 
any crying spells but that he had problems controlling his 
anger.  He testified that he was admitted to a VA hospital in 
either 2000 or 2001 for his PTSD.  He related that he had 
problems with memory and that he did not sleep that much at 
night because of his nightmares.  The veteran testified that 
he used to attend church but that he did not go anymore.  He 
related that he had been receiving Social Security disability 
benefits since 1997.  The veteran testified that he had panic 
attacks and that he isolated himself in his room.  

A private medical report, dated in September 2001, reflects 
that that the veteran was seen for PTSD.  The veteran 
reported having recurrent memories of losing five very close 
friends while in Vietnam, of being in fire fights and of 
being mortared.  The veteran was suspicious of others and 
detached, was unable to be around crowds, startled easily, 
and tried to avoid things that reminded him of the war.  He 
related that he was unable to sleep because of nightmares.  
The veteran indicated that he also became quite sad and 
depressed, was unable to be around others, and that he would 
withdraw.  The veteran reported that he used to have thoughts 
of hurting himself and that he had gone to the hospital one 
year previously.  He reported that he used to have thoughts 
of suicide but he denied having any during the examination.  
The examiner noted that the veteran was on Social Security 
disability, that he had worked in construction and factories 
until 1994, and that he was unable to be around people 
because of his recurrent memory problems, suspiciousness and 
thoughts of hurting himself or possibly others.  The veteran 
related that he used to preach at his church but that he only 
helped out now and then.  He indicated that he enjoyed 
getting on the computer and talking to other Vietnam veterans 
whom he knew or served with as well as getting out in his 
yard.  A mental status examination revealed that the 
veteran's affect was appropriate, that his mood was depressed 
and anxious, his thought content was organized, and that his 
memory was intact.  A diagnosis of chronic PTSD was recorded.  
A GAF score of 48 was assigned.  

A September 2002 VA examination report reflects that the 
examiner had reviewed the claims file prior to the 
examination.  The veteran complained of symptoms associated 
with his PTSD which are consistent with those previously 
reported in this decisions.  A mental status examination 
reflects that the veteran was found to have been crouched in 
a corner, where no could be behind him.  His eyes were 
tearful and red and he looked quite shaken at the beginning 
of the interview.  There was no evidence of a thought 
disorder.  The veteran communicated freely through occasional 
tearfulness and sobs.  He did not admit to hallucinations or 
delusions, but was obviously paranoid and moved to a corner 
of the room.  The veteran maintained eye contact.  He denied 
having any present suicidal or homicidal thoughts or plans.  
The examiner noted that while the veteran was obese, he was 
able to maintain personal hygiene.  The veteran was fully 
oriented to person and place.  There was evidence of memory 
loss or impairment, except for attempts to forget much of the 
traumatic events he had experienced in Vietnam.  The veteran 
did not exhibit any obsessive or ritualistic behavior.  His 
speech was relevant and logical.  He reported having panic 
attacks, approximately once a week despite being on a 
medication.  The veteran felt that he could sometimes abort 
the panic attack, which lasted from a few minutes to several 
hours by lying down and taking a Valium.  The examiner noted 
that the veteran's panic attacks were of such persistence, 
that the veteran was unable to work and attend church.  The 
veteran's mood was depressed with tears and a tremendous 
amount of anxiety, which was independent from the panic 
attacks.  The veteran was afraid, however, to have another 
person in the examination room.  There was no evidence of 
impaired impulse control.  However, the veteran felt very 
guilty about a previous incident of pinning a neighbor to the 
wall for some unknown reason several years previously.  The 
veteran indicated that he was unable to sleep at night 
because he had images of the Vietcong coming out of the tree 
line at night.  The veteran related that he stayed awake 
until dawn and that he would then sleep until approximately 
eleven in the morning.  The veteran was diagnosed as having 
PTSD and a secondary panic disorder with agoraphobia and 
depression.  

The VA examiner in September 2002 further noted that the 
veteran had a GAF score of 44 which represented serious 
impairment in both social and occupational functioning, and 
that he was unable to work because of excessive anxiety and 
panic attacks, agoraphobia, and a withdraw from church and 
other activities.  The examiner commented that the veteran 
had a very small circle of friends and that he was unable to 
work with the exception of mowing the yard and helping his 
wife with household duties.  The examiner concluded that 
since the depression and panic disorder were secondary to the 
underlying PTSD,  all of the veteran's symptoms were a 
product of his PTSD and his attempts to deal with it.  
Therefore, the examiner determined that the veteran's GAF 
score of 44 represented a degree of social and vocational 
impairment which resulted from the veteran's PTSD, which was 
sufficient by itself to render the veteran unemployable.  The 
veteran was considered by the examiner to have major 
impairment, both vocationally and socially, with a GAF score 
of 44.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

The RO has assigned a 30 percent disability evaluation to the 
service-connected PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Under that code, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted where 
there is evidence of total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

After a longitiundal review of the medical evidence of 
record, the Board is of the opinion that the veteran's PTSD 
results in total occupational impairment.  In reaching the 
foregoing conclusion, the Board notes the emphatic medical 
opinion of the most recent VA psychiatric examiner is that 
the appellant is unemployable due to his PTSD symptoms.  
Accordingly, the Board has concluded that the appellant's 
PTSD symptoms result in total occupational impairment, which 
is the primary criteria for assigning a disability rating for 
psychiatric conditions.  See 38 C.F.R. 
§ 4.126(b).  He also manifests a quite severe degree of 
social impairment as well, although he was apparently able to 
remain married and raise two children. Accordingly, the Board 
has concluded that the requirements for an initial schedular 
rating of 100 percent have been satisfied in this case.






ORDER

An initial schedular rating for PTSD of 100 percent is 
granted, subject to the criteria governing the payment of 
monetary benefits.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

